Title: To George Washington from Alexander Hamilton, 27 March 1791
From: Hamilton, Alexander
To: Washington, George



Sir
Sunday March 27, 1791.

I have embraced the first moment of leisure to execute your wish, on the subject to which the enclosed Notes are applicable—They are neither so accurate nor so full, as I should have been glad to make them: but they are all that my situation has permitted.
Nothing new has occured in my Department worth mentioning

  —I thought that the following extract of a letter from Mr King might not be wholly uninteresting, and I there fore make it—“The Legislature of this State have incorporated the Bank, limiting its capital to a million of Dollars and its duration to twenty years. The Treasurer is authorised to subscribe to the Loan, proposed to Congress all the Continental paper in the Treasury and by a bill that passed the Legislature this morning, he is directed to take in behalf of the State, one hundred and ninety shares in the National Bank. I have seen a letter from Mr John Taylor of Albany which has created some uneasiness on account of our frontier settlements—He says—‘there is great reason to apprehend danger from the Indians in this quarter;’ but does not mention, nor have I been able to learn the grounds of this apprehension. You are sensible that almost every person here is interested in our Western lands; their value depends upon the settlement of the frontiers, these settlements depend on Peace with the Indians, and indeed the bare possibility of a war with the six Nations, would break up our whole frontier. It is from this state of things that the war with the Wabash Indians is so much disrelished here. The Legislature have authorised the Governor to draw Money from the Treasury and to take such measures as he may judge suitable to preserve the good will of the neighbouring Indians. I have said, and I presume it will be the case, that all prudent steps will be pursued to keep the six Nations quiet; that we were embarked and that it had became necessary to go forward with the War if peace could be obtained by no other means; but I am more and more convinced that it behoves the government if practicable to finish this Indian business, in the course of the summer.”
The clue to Mr Taylors apprehensions seems to be a late murder of some friendly indians within the limits of this State; the particulars of which I take it for granted will be made known to you by the Secretary at War. With the most perfect respect and truest attachment I have the honor to be Sir Yr most Obedient & most hble servt

A. Hamilton

